STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 July 14, 2015
              Plaintiff-Appellee,
V                                                                No. 321113
                                                                 Saginaw Circuit Court
JOHN HENRY GRANDERSON,                                           LC No. 13-038964-FC

              Defendant-Appellant.


Before: O’CONNELL, P.J., and OWENS and M. J. KELLY, JJ.

M. J. KELLY, J. (concurring).

       I concur in the result only.


                                                          /s/ Michael J. Kelly




                                           -1-